PER CURIAM.
Appellant seeks reversal of an order denying, without formal hearing, his motion for relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924, Appendix. The appellant was convicted of rape in Dade County and a life sentence was imposed in July of 1958. Having reviewed the record and briefs we conclude, as did the able trial judge, that the petition was lacking in sufficiency to call for formal hearing and that no error was committed in denying the petition. Appellant’s contention that he had incompetent representation by an appointed attorney is refuted by the record which discloses that he disclaimed insolvency and was represented by an attorney of his own choice. His trial with others without severance was a matter within the discretion *550of the court, and his motion did not show abuse thereof. Appellant’s allegations of delay in being brought before a magistrate and of perjury by a prosecution witness were insufficient to state grounds for relief under Criminal Procedure Rule 1. Byers v. State, Fla.App.1964, 163 So.2d 57. Accordingly, the order appealed from is affirmed.
Affirmed.